        Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 1 of 10



JAMES M. MALONEY (514252)
Attorney for Plaintiffs
33 Bayview Avenue
Port Washington, New York 11050
Telephone: (516) 767-1395
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
DARK STORM INDUSTRIES LLC, BRIAN
DOHERTY, and KEVIN SCHMUCKER,                                             CIVIL COMPLAINT

                                                     Plaintiffs,          Case No.: 1:20-CV-0360 (LEK/ATB)
                 - against -

ANDREW CUOMO, in his official capacity as Governor
of the State of New York, EMPIRE STATE
DEVELOPMENT CORPORATION, and
ELIZABETH RUTH FINE, ESQ.,

                                   Defendants.

----------------------------------------------------------------------X

        Plaintiffs, by their attorney, JAMES M. MALONEY, as and for their Complaint against

the above-named Defendants, allege as follows:

                                              INTRODUCTION

        1. This action seeks declaratory judgment and injunctive relief against persons acting

under color of state law in their regulation of business activities in the State of New York in

response to the current Coronavirus (COVID-19) pandemic, such regulation being in derogation

of the federal constitutional rights of the plaintiffs herein and of many other similarly situated

persons within the State. Specifically, this action seeks redress against a series of Executive

Orders that, as implemented, prevent federal firearms licensees from doing business with

ordinary citizens in New York, and that consequently also prevent such citizens from acquiring

rifles, shotguns, ammunition, and other equipment for the defense of their homes, a basic human

right that is recognized under federal law. District of Columbia v. Heller, 554 U.S. 570 (2008).
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 2 of 10



                PARTIES AND RELEVANT FACTS RELATING TO EACH

       2. At the commencement of this action and at all times hereinafter mentioned, Plaintiff

DARK STORM INDUSTRIES LLC (“DSI”) was and is a limited liability corporation formed

and existing under the laws of the State of New York. DSI is fully licensed under federal and

state law to engage in the business of selling1 firearms2 and ammunition in the State of New

York, and has a principal place of business in New York. As a result of the complained-of

Executive Orders, DSI can no longer transact business with ordinary citizens in New York under

threat of a fine of up to $10,000 that could be imposed by State authorities for doing so.

       3. At the commencement of this action and at all times hereinafter mentioned, Plaintiff

BRIAN DOHERTY (“DOHERTY”) was and is a natural person and a citizen of the United

States and of the State of New York residing in the County of Suffolk in the State of New York.

DOHERTY does not currently own any rifles or shotguns (collectively, “long guns”) or

handguns, nor does anyone he resides with own any long guns or handguns. DOHERTY,



   1
    In part because it is so highly regulated, and in part because home defense plans cannot be
evaluated as a “one-size-fits-all” set of considerations, the sale of firearms (whose definition for
purposes of this pleading is qualified in the next footnote), is a service rather than a simple sale
of goods. In contrast to the sale of such items as butter or paper towels, a law-abiding and
conscientious seller of firearms must evaluate the prospective purchaser’s individual
qualifications, both legal and technical, as well as such considerations as the location and
characteristics of the home to defended (including who resides there, points of entry, etc.), and
thus performs services to the prospective purchaser that far exceed those associated with most
other sales of goods.
   2
    The term “firearm” as used herein is meant to convey its ordinary meaning and not that
conveyed in the statutory definition of that term as set forth in New York Penal Law § 265.00(3)
(“‘Firearm’ means (a) any pistol or revolver; or (b) a shotgun having one or more barrels less
than eighteen inches in length; or (c) a rifle having one or more barrels less than sixteen inches in
length; or (d) any weapon made from a shotgun or rifle whether by alteration, modification, or
otherwise if such weapon as altered, modified, or otherwise has an overall length of less than
twenty-six inches; or (e) an assault weapon . . .”).

                                                 -2-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 3 of 10



desiring to acquire a long gun for home defense, contacted DSI about purchasing a long gun prior

to the restrictions complained of herein having put in place. DOHERTY still desires to purchase

a long gun for home defense but cannot do so due to the restrictions complained of herein.

DOHERTY is not barred from owning a long gun by any other provision of law other than the

restrictions complained of herein.

       4. At the commencement of this action and at all times hereinafter mentioned, Plaintiff

KEVIN SCHMUCKER (“SCHMUCKER”) was and is a natural person and a citizen of the

United States and of the State of New York residing in the County of Suffolk in the State of New

York. SCHMUCKER does not currently own any long guns or handguns, nor does anyone he

resides with own any long guns or handguns. SCHMUCKER, desiring to acquire a long gun for

home defense, purchased a shotgun from DSI on or about March 19, 2020. DSI utilized the

National Instant Criminal Background Check System (“NICS”)3 prior to making said shotgun

available to SCHMUCKER. The NICS response was delayed such that the indication that

SCHMUCKER was eligible to purchase the shotgun did not reach DSI until after restrictions

complained of herein were put in place, Due to these restrictions, DSI cannot legally deliver to

SCHMUCKER the shotgun that he purchased. SCHMUCKER desires to gain possession

immediately of the shotgun that he purchased for home defense but cannot do so now due to the

restrictions complained of herein. SCHMUCKER is not barred from owning a long gun,

including the shotgun he purchased, by any other provision of law other than the restrictions

complained of herein.

   3
     Mandated by the Brady Handgun Violence Prevention Act (Brady Act) of 1993, Public Law
103-159, the National Instant Criminal Background Check System was established for Federal
Firearms Licensees, of which DSI is one, to determine by telephone or other electronic means
whether the transfer of a firearm to a given individual would be in violation of Section 922 (g) or
(n) of Title 18, United States Code, or in violation of state law.

                                                -3-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 4 of 10



       5. At the commencement of this action and at all times hereinafter mentioned, Defendant

ANDREW CUOMO (“CUOMO”) is a natural person and is the Governor of the State of New

York. He is sued herein in his official capacity only.

       6. At the commencement of this action and at all times hereinafter mentioned, Defendant

EMPIRE STATE DEVELOPMENT CORPORATION (”ESD”) was and is a business

corporation formed and existing under the laws of the State of New York with authority to

determine which are “essential services” delegated to it under New York’s Executive Order No.

202.6, one of the Executive Orders complained of herein. As such, it is a person acting under

color of state law pursuant to authority delegated by the Governor.

       7. At the commencement of this action and at all times hereinafter mentioned, Defendant

ELIZABETH RUTH FINE, ESQ. (“FINE”) was and is a natural person employed or contracted

by ESD, and was the person who made the final determination, as to Plaintiff DSI, that the sale

of firearms and ammunition to ordinary citizens is not an “essential service” as contemplated by

the Executive Orders complained of herein.



                                JURISDICTION AND VENUE

       8. This action arises under the Constitution of the United States. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1331, and has the power to render the declaratory

judgment and injunctive relief sought herein pursuant to the provisions of 28 U.S.C. §§ 2201-

2202. This action is brought against persons acting under color of state law pursuant to the

provisions of 42 U.S.C. § 1983.

       9. Venue is properly placed in this Court pursuant to 28 U.S.C. § 1391(b).




                                                -4-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 5 of 10



             THE EXECUTIVE ORDERS AND THEIR IMPLEMENTATION

       10. Beginning on March 7, 2020, Defendant CUOMO issued a series of Executive Orders

in response to the Coronavirus pandemic, the first of which was Executive Order 2020, declaring

a state of emergency in the State of New York.

       11. Subsequent Executive Orders in connection with the declared emergency were

numbered with integers following a decimal point, i.e., Executive Order 202,1, 202,2, etc.

       12. In Executive Order No. 202.6 (“EO 202.6”), signed on March 18, 2020, Defendant

CUOMO set forth the following provisions:

       Effective on March 20 at 8 p.m.: All businesses and not-for-profit entities in the
       state shall utilize, to the maximum extent possible, any telecommuting or work
       from home procedures that they can safely utilize. Each employer shall reduce the
       in-person workforce at any work locations by 50% no later than March 20 at 8
       p.m. Any essential business or entity providing essential services or functions
       shall not be subject to the in-person restrictions. This includes essential health
       care operations including research and laboratory services; essential infrastructure
       including utilities, telecommunication, airports and transportation infrastructure;
       essential manufacturing, including food processing and pharmaceuticals; essential
       retail including grocery stores and pharmacies; essential services including trash
       collection, mail, and shipping services; news media; banks and related financial
       institutions; providers of basic necessities to economically disadvantaged
       populations; construction; vendors of essential services necessary to maintain the
       safety, sanitation and essential operations of residences or other essential
       businesses; vendors that provide essential services or products, including logistics
       and technology support, child care and services needed to ensure the continuing
       operation of government agencies and provide for the health, safety and welfare of
       the public;

       Any other business may be deemed essential after requesting an opinion from the
       Empire State Development Corporation, which shall review and grant such
       request, should it determine that it is in the best interest of the state to have the
       workforce continue at full capacity in order to properly respond to this disaster.
       No later than 5 p.m. on March 19, 2020, Empire State Development Corporation
       shall issue guidance as to which businesses are determined to be essential.




                                                 -5-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 6 of 10



       13. Defendant ESD is a business corporation and, as such, is a “person” subject to the

provisions of 42 U.S.C. § 1983.

       14. Because of the delegation of sovereign authority contained in EO 202.6 as set forth at

paragraph 12, above Defendant ESD acted under color of state law as contemplated by the

provisions of 42 U.S.C. § 1983.

       15. Alternatively, if Defendant ESD is not a person acting under color of state law as

contemplated by the provisions of 42 U.S.C. § 1983, Defendant FINE is such a person in the

context of the actions complained of herein.

       16. Promptly after the promulgation of EO 202.6 as set forth at paragraph 12, above,

Plaintiff DSI requested an opinion from Defendant ESD as to whether it was a business that may

be deemed “essential.”

       17. On or about March 21, 2020, Plaintiff DSI received the following response by email

from Defendant ESD (emphasis added):

               Dear Business Owner:

               Thank you for seeking designation as an “essential business” pursuant to the
       revised New York State Executive Order 202.6 with respect to your business function of
       firearm and ammo supply. Based on the information you have provided, that business
       function is an essential business and/or supports an essential business and is not subject to
       the required 100% workforce reduction pursuant to the revised Executive Order 202.6.
       However, your business has been designated as essential solely with respect to work
       directly related to police and / or national defense matters are exempt from current
       restriction. Only those employees can be present at the business location in support of
       essential business activities. No other employees/personnel shall be permitted to work
       from your business’s location. Any other business activities being completed at your
       location that are not essential are still subject to the revised Executive Order 202.6.
       Please continue to comply with all other Executive Orders and recommendations from the
       New York State Department of Health and please consider reducing your workforce to
       the extent practicable.

       18. On or about March 21, 2020, Plaintiff DSI sought clarification from Defendant ESD



                                                -6-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 7 of 10



by email, writing: “So to be clear we may continue to conduct business with law enforcement

and military but not civilians?”

       19. On or about March 22, 2020, Defendant ESD responded by email to the query in the

foregoing paragraph by email, writing: “Yes that is correct as advised by counsel.”

       20. Upon information and belief, the person who made the final determination as set

forth at paragraphs 17 and 19, above, was Defendant FINE.

       21. Defendants ESD and/or FINE set an official policy in making the determinations set

forth at paragraphs 17 and 19, above.

       22. Executive Order No. 202.8 (“EO 202.8”) was promulgated under the authority of

Defendant CUOMO on or about March 20, 2020.

       23. It is to the provisions of EO 202.8 that Defendant ESD refers in its response set forth

at paragraph 17, above, when referencing “the required 100% workforce reduction pursuant to

the revised Executive Order 202.6.”

       24. Under EO 202.8, all employers not providing “essential services” were required to

reduce their workforce by 100% (i.e., to zero) by March 22, 2020, at 8 p.m., which for most

enterprises including Plaintiff effectively meant closing the business and ceasing to engage in

commerce.

       25. Plaintiff DSI is prohibited by EO 202.8 and the opinion as set forth at paragraph 17,

above, from keeping its business open to serve the needs of its ordinary (i.e,. non-police or

national defense) customers.

       26. EO 202.8 and its predecessor executive orders recognize many “essential services or

functions” that may remain open even while others must close, with such “essential services or

functions” including those needed to “maintain the safety, sanitation and essential operations of


                                                -7-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 8 of 10



residences or other essential businesses.”

       27. The provision of rifles, shotguns, ammunition, and other equipment for the defense

of homes is a service needed to“maintain the safety, sanitation and essential operations of

residences,” especially at this critical juncture in history, when unprecedented economic

inequalities are likely to develop that will substantially, inevitably and foreseeably increase the

rate of crimes as burglaries and robberies committed in homes.

       28. But for the Executive Orders complained of herein and their interpretation as

hereinbefore described, Plaintiff DSI would continue to do business following appropriate

medical and public health recommendations (e.g., cleaning, social distancing) and would thereby

be able to meet the demands (which have increased during the pandemic crisis) of citizens

legitimately wishing to purchase long guns, other weapons, and ammunition for home defense.

As the situation now stands, Plaintiff DSI cannot meet any of these demands and Plaintiffs

DOHERTY and SCHMUCKER cannot acquire the long guns they have been seeking to obtain.



                                  FIRST CAUSE OF ACTION
       29. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs 1 through 28 as if fully set forth herein.

       30. The Executive Orders complained of herein and their interpretation as hereinbefore

described, in that said orders and their implementation by Defendants deprive American citizens

residing in New York of their ability to purchase arms for the defense of their homes, infringe

upon the rights of Plaintiffs and other citizens of New York as conferred by the Second

Amendment to the Constitution of the United States and incorporated as against the states

through the Fourteenth Amendment to the Constitution of the United States.




                                                 -8-
       Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 9 of 10



                                 SECOND CAUSE OF ACTION
       31. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs 1 through 28 as if fully set forth herein.

       32. The Executive Orders complained of herein and their interpretation as hereinbefore

described, in that said orders and their implementation by Defendants deprive American citizens

residing in New York of their ability to purchase arms for the defense of their homes, infringe

upon the rights of Plaintiffs and other citizens of New York as guaranteed under Article IV,

section 2 of the Constitution of the United States.



                                  THIRD CAUSE OF ACTION

       33. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs 1 through 28 as if fully set forth herein.

       34. The Executive Orders complained of herein and their interpretation as hereinbefore

described, in that said orders and their implementation by Defendants deprive American citizens

residing in New York of their ability to purchase arms for the defense of their homes in this time

of crisis and uncertainty, which is a fundamental and natural right, infringe upon the rights of

Plaintiffs and other citizens of New York as guaranteed under the doctrine of substantive due

process recognized by the United States Supreme Court of the United States in its precedent

interpreting the Constitution of the United States.




                                                 -9-
     Case 1:20-cv-00360-LEK-ATB Document 1 Filed 03/30/20 Page 10 of 10



      WHEREFORE, Plaintiffs respectfully request that this Court:

      (1)    assume jurisdiction over this action;
      (2)    declare that New York’s Executive Order No. 202.8 and its predecessor executive
             orders, as implemented, to the extent that it prevents federally licensed sellers of
             firearms from doing business with ordinary citizens in New York and prevents
             such citizens from acquiring rifles, shotguns, ammunition, and other equipment
             for the defense of their homes, is unconstitutional and of no force and effect;
      (3)    grant appropriate equitable relief, including a temporary restraining order, and
             temporary and permanent injunctions (as needed) ordering Defendants to allow
             DARK STORM INDUSTRIES LLC to remain open for business as an “essential
             service” with an adequate workforce enabling it to sell rifles, shotguns,
             ammunition, and other equipment to ordinary law-abiding New York citizens for
             the defense of their homes;
      (4)    award Plaintiffs costs and attorneys’ fees pursuant to 42 U.S.C. § 1988; and
      (5)    grant such other, further, and different relief as this Court may deem just and
             proper.

Dated: March 30, 2020
       Port Washington, New York
                                                                    /s

                                                    JAMES M. MALONEY (514252)
                                                    Attorney for Plaintiffs
                                                    33 Bayview Avenue
                                                    Port Washington, New York 11050

                                                    (516) 767-1395
                                                    maritimelaw@nyu.edu




                                             -10-
